      Case 8:19-cv-00420-VMC-CPT Document 25 Filed 12/11/19 Page 1 of 2 PageID 107

                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 NATALIE BARNETT,

            Plaintiff,

 v.                                                         CASE NO.       8:19-cv-00420-VMC-COT

 NAVIENT SOLUTIONS, LLC,

            Defendant.

                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                   COMES NOW the Plaintiff, Natalie Barnett, and the Defendant, Navient Solutions,

LLC, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel, hereby

stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees,

costs and expenses.

      By:

      /s/Amanda J. Allen, Esq.                              /s/ Linda M. Reck, Esq.
      Amanda J. Allen, Esquire                              Linda M. Reck, Esquire
      Florida Bar No. 98228                                 Florida Bar No. 669474
      William Peerce Howard, Esq.                           Geenberg Traurig, LLP
      Florida Bar No. 0103330                               450 South Orange Avenue, Suite 650
      The Consumer Protection Firm, PLLC                    Orlando, FL 32801
      4030 Henderson Blvd.                                  Tele: (407) 420-1000
      Tampa, FL 33629                                        Reckl@gtlaw.com
      Tele: (813) 500-1500
      Fax: (813) 435-2369                                   Attorneys for Defendant
      Amanda@TheConsumerProtectionFirm.com
      Billy@TheConsumerProtectionFirm.com

       Attorneys for Plaintiff
   Case 8:19-cv-00420-VMC-CPT Document 25 Filed 12/11/19 Page 2 of 2 PageID 108




                                  CERTIFICATE OF SERVICE

      I certify that on December 11, 2019, a copy of the foregoing document was served on all counsel
of record via CM/ECF.



                                          s/Amanda J. Allen, Esq.
                                             Amanda J. Allen, Esquire
                                             Florida Bar No. 98228
                                             Amanda@TheConsumerProtectionFirm.com
                                             Shenia@TheConsumerProtectionFirm.com
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Tele: (813) 500-1500
                                             Fax: (813) 435-2369
                                             Attorney for Plaintiff
